Citation Nr: 1606385	
Decision Date: 02/19/16    Archive Date: 03/01/16

DOCKET NO.  14-13 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to VA educational assistance benefits under the Veterans Retraining Assistance Program for the period from January 13, 2014 to May 9, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1982 to July 1985.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a February 2014 decision of the RO in Muskogee, Oklahoma.

Although the Veteran stated in an August 2014 letter that he was "foregoing any...veterans organizations representation [sic]," after the Board mailed the Veteran a letter requesting clarification as to whether intended to revoke Disabled American Veterans, in a November 2015 correspondence, he stated that he wished to continue with that representative.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System paperless claims processing systems associated with the appeal.  The Board has reviewed both files which contain numerous electronic documents.  With the exception of the August 2014 and November 2015 correspondence discussed above, all other documents are either duplicative of the evidence in the paper claims file or irrelevant to the issue on appeal.  Any future consideration of this appellant's case, however, should take into account the existence of these electronic records.


FINDING OF FACT

For the period from January 13, 2014 to May 9, 2014, the Veteran was not pursuing an approved program of education on a full time basis.


CONCLUSION OF LAW

The criteria to establish entitlement to VA educational assistance benefits under Veterans Retraining Assistance Program for the period from January 13, 2014 to May 9, 2014 were not met. 38 U.S.C.A. § 4100 (West 2014); Pub. L. No. 112-56, 125 Stat. 713, § 211 (Nov. 21, 2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

While VA's statutory duties to assist and notify impose specific obligations on VA, there are certain instances where these duties do not apply because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000) (claim that a Federal statute provides for payment of interest on past-due benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  In this case, the facts are not in dispute.  Rather, resolution of the claim is wholly dependent on interpretation of the applicable law pertaining to Veterans Retraining Assistance Program benefits.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004 (June 23, 2004).  Hence, VA's statutory duties to assist and notify are not applicable.

The Veteran seeks to establish eligibility to benefits under the Veterans Retraining Assistance Program for the period from January 13, 2014 to May 9, 2014.  The Veterans Retraining Assistance Program was a component of the Veterans Opportunity to Work to Hire Heroes Act of 2011, passed by Congress, and signed into law on November 21, 2011.  See Title II of Public Law 112-56.  The Veterans Retraining Assistance Program directed VA, in cooperation with the Department of Labor, to pay for retraining assistance for certain unemployed veterans.  Although the Veterans Retraining Assistance Program ended on March 31, 2014, see http://benefits.va.gov/VOW/education.asp, the Veteran's appeal for benefits has been pending prior to the program's end date.  Therefore, a decision on eligibility for Veterans Retraining Assistance Program benefits is warranted.

The Veterans Retraining Assistance Program offered up to 12 months of training assistance to unemployed Veterans who met the following eligibility criteria: were at least 35 but no more than 60 years old, at the time of application; were unemployed on the date of application; received an other than dishonorable discharge; were not eligible for any other VA education benefit program (e.g., the Post-9/11 GI Bill, Montgomery GI Bill, Vocational Rehabilitation and Employment Assistance); were not in receipt of VA compensation due to unemployability; and were not enrolled in a Federal or state job training program.

Participants must have attended a program of education on a full-time basis in order to receive up to 12 months of assistance equal to the monthly full-time payment rate under the Montgomery GI Bill-Active Duty program ($1,564 effective October 1, 2012 and $1,648 effective October 1, 2013).  Participants did not receive benefits for any time period during which the training dropped below full-time status. Participants must have been enrolled in a VA-approved program of education offered by a community college or technical school.  The program must have led to an Associate's Degree, Non-College Degree, or a Certificate (or other similar evidence of the completion of the program of education or training), and trained the Veteran for a high-demand occupation.  Pub. L. 112-56, Title II, § 211 (b)(1)-(5).

A "program of education" is any curriculum or any combination of unit courses or subjects pursued at an educational institution which is generally accepted as necessary to fulfill requirements for the attainment of a predetermined and identified educational, professional, or vocational objective.  Such term includes any curriculum of unit courses or subjects pursued at an educational institution which fulfill requirements for the attainment of more than one predetermined and identified educational, professional, or vocational objective if all the objectives pursued are generally recognized as being reasonably related to a single career field. 38 U.S.C.A. § 3452(b); see also Pub. L. 112-56, Title II, § 211 (b).

In this case, in a May 2013 letter, the RO certified that the Veteran was eligible for benefits for any VA approved program leading to an Associate's degree or certificate at Tyler Junior College in Tyler, Texas.  The RO explained in the letter that in order to receive an educational award letter, a certifying official of the school would have to submit an enrollment certification to VA, and that Veterans Retraining Assistance Program would not pay for courses a veteran did not attend, courses from which a veteran withdrew, or courses a veteran completed but received a grade which would not count toward graduation.  The letter further notified the Veteran that he would have to maintain enrollment as a full-time student in order to receive benefits and that he would be responsible for all debts resulting from reductions in enrollment.

In June 2013, the school's certifying official completed VA Form 22-1999, indicating that the Veteran was enrolled in a Human Services: Addiction Counselor Training Program, an Associate of Applied Science degree.  See also "Degree/Certificate Plans," 2013-2014 Tyler Junior College Catalog, available at http://www.tjc.edu/catalog.  Since he had enrolled in three credit hours for the period from June 3, 2013 to July 3, 2013, the certifying official determined that he was a full time student.

In July 2013, the school's certifying official again determined that the Veteran was a full time student based on his enrollment in six credit hours for the period from July 8, 2013 to August 8, 2013.  

In September 2013, the school's certifying official similarly determined that the Veteran was a full time student based on his enrollment in thirteen credits for the period from August 26, 2013 to December 12, 2013.

Accordingly, the RO awarded education benefits under Veterans Retraining Assistance Program for each of the above time periods.

In January 2014, the RO received a VA Form 22-1999 from the school's certifying official which indicated that the Veteran was enrolled in six credit hours for the period from January 13, 2014 to May 9, 2014 and was therefore a part-time student.  Based on that information, in a February 2014 letter, the RO denied the application for Veterans Retraining Assistance Program benefits for the spring 2014 semester.

In a February 2014 notice of disagreement, the Veteran submitted his spring 2014 schedule which showed that he was currently enrolled in four classes totalling twelve credit hours: Art Appreciation, Multicultural Counseling, Texas Government, and United States History I.  He argued that he was a full-time student and therefore entitled to benefits under Veterans Retraining Assistance Program.

A May 2014 document indicates that the RO contacted the school certifying official to clarify the Veteran's enrollment information.  While the official confirmed that the Veteran was enrolled in twelve credit hours for the spring semester, he noted that six of those credits for classes in Texas Government and United States History did not apply towards his degree plan in human services.  Thus, he was only enrolled in six credit hours and was therefore only a part-time student in regard to the addiction counselor program.  The certifying official added that he had informed the student about this when he enrolled.

There is no question as to whether the Veteran was enrolled in twelve credits during the spring 2014 semester, which apparently would otherwise qualify him for full-time status under general criteria outlined by Tyler Junior College.  See "What We Expect: Classification, Load and Numbering," 2013-2014 Tyler Junior College Catalog, available at http://www.tjc.edu/catalog (classifying a full-time student as a student enrolled in a minimum of twelve semester hours in a long semester or six hours in the summer term).  The dispositive issue here is whether a determination of full-time status for purposes of Veterans Retraining Assistance Program benefits involves only the simple sum of enrolled credit hours, regardless of whether they further a program of education.  While the Veteran and his representative argue that it does, the Board disagrees.

As noted above, Section 211 limits retraining assistance to "programs of educations" as defined by 38 U.S.C.A. § 3452(b).  See Pub. L. 112-56, Title II, § 211 (b).  In pertinent part, 38 U.S.C.A. § 3452(b) defines a program of education as a curriculum or combination of courses that is "necessary to fulfill requirements for the attainment of a predetermined and identified educational, professional, or vocational objective."

Here, the Veteran elected to pursue an Associate's degree in addiction counseling.  As explained by the certifying official, Tyler Junior College does not consider Texas Government and United States History to apply toward a degree in human services.  Hence, Texas Government and United States History were not "necessary to fulfill requirements for the attainment" of an Associate's degree in addiction counseling and therefore were not part of that program of education.  Accordingly, the certifying official indicated that the Veteran was only enrolled in six credit hours for the spring 2014 semester and was therefore only enrolled part time.  Determinations as to whether a student is considered full-time for non-college degree programs are made by the school's standards.  M21-1, Part IX, subpart i, Chapter 6 (C)(7)(e).  Thus, since the appellant's program of education was not pursued on a full-time basis, he was not entitled to retraining assistance during this period.

The Board concludes that based upon the information provided by the school's certifying official, the Veteran was not a full-time student for his program of education from January 13, 2014 to May 9, 2014.  Although the Board is sympathetic to the Veteran's claim and particular circumstances, it is bound by the law and is without authority to grant benefits on the basis of equity.  38 U.S.C.A. §§ 503, 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416 (1994).


ORDER

Entitlement to VA educational assistance benefits under the Veterans Retraining Assistance Program for the period from January 13, 2014 to May 9, 2014 is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


